Citation Nr: 1003112	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-22 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for athlete's foot.

2.  Entitlement to service connection for athlete's foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1957 to May 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought on appeal.

The Board acknowledges that, in its January 2008 rating 
decision, June 2008 statement of the case, and January 2009 
supplemental statement of the case, the RO characterized the 
matter on appeal as a single claim for service connection for 
athlete's foot.  However, a review of the record discloses 
that there has been a prior claim for service connection for 
that disability, which was denied in an unappealed August 
1959 rating action.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2009).  Accordingly, the Board 
finds that the appeal is most accurately characterized as 
reflected on the title page of this decision.

The issue of service connection for athlete's foot is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for athlete's foot was 
previously denied by the RO in August 1959.  The Veteran did 
not file a timely appeal of that decision.

2.  The evidence received subsequent to the last prior final 
denial of the Veteran's claim for service connection for 
athlete's foot is new, and is also material because it raises 
a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The August 1959 RO rating action that denied service 
connection for athlete's foot is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for athlete's foot.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1104 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The appellant's claim for service connection for athlete's 
foot was previously denied in an August 1959 rating action.  
Accordingly, the Board must consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Id.

At the outset, the Board acknowledges that in July 1963, 
approximately four years after the initial denial of his 
service connection claim, the Veteran submitted a letter 
indicating that he had not been notified of the status of 
that claim.  The RO informed him in an August 1963 letter 
that his claim had been denied after he had failed to report 
for a VA examination scheduled in July 1959.  Significantly, 
the Veteran did not file a notice of disagreement or 
otherwise indicate that he intended to appeal the August 1959 
rating action.  

Notwithstanding the Veteran's above assertion that he was not 
notified of the status of his claim, the Board observes that 
there is a presumption of regularity that public officers 
perform their duties correctly, fairly, in good faith, and in 
accordance with law and governing regulations.  See Marsh v. 
Nicholson, 19 Vet. App. 381, 385 (2005).  Further, the United 
States Court of Appeals for Veterans Claims (Court) has 
consistently held that the law presumes the regularity of the 
administrative process.  See Marsh v Nicholson, 19 Vet. App. 
381, 385 (2005); Crain v. Principi, 17 Vet. App. 182, 186 
(2003).  Thus, the Board must conclude that the Veteran was 
notified of the prior denial of his claim.  In any event, the 
Board considers it significant that, even after receiving the 
RO's August 1963 correspondence indicating that his claim had 
been denied, the Veteran made no attempt to file a notice of 
disagreement or otherwise express intent to appeal the prior 
rating action.  Accordingly, the Board finds that the Veteran 
did not file a timely appeal, and that earlier decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.160(d), 
20.302, 20.1103 (2009).  

A claim for entitlement to service connection may be reopened 
if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision included service treatment records that were 
negative for any complaints or diagnoses of athlete's foot or 
related abnormalities affecting the skin and feet.  Also of 
record was correspondence indicating that the Veteran had 
been scheduled to undergo a VA examination to address the 
etiology of his claimed athlete's foot condition in July 
1959, but had declined to report.  Based on the Veteran's 
lack of cooperation in this regard, and in the absence of any 
other evidence showing that he had a current skin disability 
of the feet that was related to or had its onset in service, 
the RO denied the claim.  

The Veteran applied to reopen his claim for service 
connection in August 2007.  The Board finds that the evidence 
received since the last final decision is not cumulative of 
other evidence of record, relates to unestablished facts, and 
raises a reasonable possibility of substantiating the claim.

Newly received evidence includes duplicate service treatment 
records and the Veteran's written statements indicating that 
his athlete's foot symptoms have persisted since his active 
service.  He contends that his athlete's foot condition still 
exists today.  Also of record are Social Security 
Administration (SSA) records.   

The Board finds that the Veteran's statements suggesting a 
continuity of athlete's foot symptomatology since service are 
both new and material as they relate to unestablished facts 
necessary to substantiate the claim, and raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.  
Therefore, the claim is reopened.

Finally, in light of the favorable disposition, a discussion 
as to whether VA's duties to notify and assist the appellant 
have been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the Veteran.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for athlete's foot has been presented; to 
this extent, the appeal is granted.


REMAND

The Veteran asserts that service connection is warranted for 
athlete's foot because he developed this chronic condition 
during his period of active duty.
Service treatment records are negative for any complaints or 
clinical findings of athlete's foot or related problems.  
Those records reveal that, on separation examination in April 
1959, he reported a history of leg cramps, but denied 
experiencing any specific foot trouble or skin rashes.  
Clinical examination revealed that his feet and skin were 
within normal limits.

In May 1959, immediately following his discharge from 
service, the Veteran filed a claim for service connection for 
athlete's foot.  As noted above, he was scheduled for a VA 
general medical examination in support of his claim, but 
failed to report.  

The Veteran maintains that he has continued to suffer from 
athlete's foot since service.  To date, he has not undergone 
a VA examination to determine whether he has athlete's foot 
or any other skin disability of the feet that is related to 
or had its onset in service.  The Board is cognizant that the 
Veteran declined to report for a previously scheduled VA 
examination at the time his initial claim was pending.  
Nevertheless, in light of his submission of new and material 
evidence warranting a reopening of his claim, specifically 
his assertions regarding a continuity of symptomatology since 
service, the Board finds that he should be afforded another 
opportunity for a VA examination.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Thus, this case must be remanded.

Accordingly, the case is REMANDED for the following actions: 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should afford the Veteran a 
VA skin examination.  The claims folder 
should be made available to and 
reviewed by the examiner.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  

The examiner should opine as to whether 
it is at least as likely as not (50% or 
greater probability) that any skin 
disability of the feet found to be 
present had its onset in or is related 
to the Veteran's active service.  In so 
doing, the VA examiner should 
specifically take into account the 
Veteran's complaints of athlete's foot 
in May 1959, immediately following his 
discharge from service.  The examiner 
should also acknowledge the Veteran's 
reports of a continuity of 
symptomatology since service.  See 
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  

All findings and conclusions should be 
set forth in a legible report.  The 
examiner must provide a complete 
rationale for all opinions.

2.  Then, readjudicate his claim for 
service connection for athlete's foot.  
If the benefit sought on appeal is not 
granted, issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


